DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, and 19-20, the claims recite “extracting, based on successive images in the plurality of acquired images, a motion feature of each of the plurality of regions, the motion feature representing a direction of a flow of objects.” However, this limitation is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2014/0286593 A1) in view of Loos (US 2008/0112595 A1).
a.	Regarding claim 1, Numata discloses an information processing apparatus comprising: one or more processors (Numata discloses “the controller 101 controls the operation of each component of the imaging device 100. The controller 101 includes a CPU (Central Processing Unit) that executes various operation processes necessary for the control” at ¶0148); and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the information processing apparatus to perform operations (Numata discloses a memory at Fig. 17-104 and ¶0166) comprising:
acquiring a plurality of images successive in time series captured by a camera (Numata discloses “when an imaging device captures an image, each of images of continuous frames which are sequentially captured” at ¶0047);

estimating, for each of the plurality of acquired images the number of objects existing in each of a the plurality of divided regions (Numata discloses “a global motion vector is estimated for each block” at Fig. 6-S2 and ¶0073) and
extracting a motion feature of each of the plurality of regions based on successive images in the plurality of acquired image (Numata discloses “any of the local motion vector and the global motion vector is selected in units of blocks” at Fig. 6-S3 and ¶0074);
integrating, for each of the plurality of images, respective numbers of objects estimated for the plurality of regions and respective motion features extracted for the plurality of regions, to obtain integrated information (Numata discloses “an output image is generated, for example, by adding the image-to-be-added to a target image for each pixel. The generated output image is used as a subsequent reference image. Step S1 and the subsequent steps are repeated until the process is completed for all of the target images” at Fig. 6-S6 and ¶0077); and
causing a display to display respective flows of the objects estimated for the plurality of regions (Numata discloses a display at Fig. 17-123 and ¶0147).
However, Numata does not disclose extracting, based on successive images in the plurality of acquired images, a motion feature of each of the plurality of regions, the motion feature representing a direction of a flow of objects.
Loos discloses extracting, based on successive images in the plurality of acquired images, a motion feature of each of the plurality of regions, the motion feature representing a direction of a flow of objects (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the optical-flow calculating means of Loos to Numata’s flow process.
The suggestion/motivation would have been to provide “combination of individual image regions into one counterflow field region corresponds to segmentation in the known image processing methods. However, because the segmentation is performed in the counterflow field and not in the individual images of the sequence of image, the sources of error are minimized. Additional security is attained if it is not merely checked whether the direction of motion matches, or matches sufficiently, but also if the common speed of motion is taken into account. In this way, counterflow field regions that with high certainty cohere can be determined that represent an object, such as a person, even if that object is partially concealed by other objects” (Loos; ¶0018).
b.	Regarding claim 3, the combination applied in claim 1 discloses wherein the operations further comprise a storage unit configured to storing in a storage an internal state used for estimating the flow of objects (Numata discloses “the memory 104, or may be stored in a disk-shaped recording medium or a removable recording medium such as memory card and then provided to the imaging device 100” at ¶0148),
wherein the estimating the flow of the objects comprises updating the internal state stored in the storage based on the integrated information obtained through the integrating and the internal state stored in the storage, and estimating the flow of objects existing in each of the plurality of regions based on the updated internal state (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing 
c.	Regarding claim 4, the combination applied in claim 1 discloses estimating the flow of the objects comprises updating, based on the updated internal state, the estimated number of objects (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).
d.	Regarding claim 7, the combination applied in claim 1 discloses wherein the operations further comprise extracting a motion feature from each of the plurality of regions for each image included in the plurality of images (Numata discloses “any of the local motion vector and the global motion vector is selected in units of blocks” at Fig. 6-S3 and ¶0074),
wherein the integrating integrates, for each image included in the plurality of images, the number of objects estimated for each of the plurality of regions  with the motion feature extracted by extracting, to obtain the integrated information (Numata discloses “an output image is generated, for example, by adding the image-to-be-added to a target image for each pixel. The generated output image is used as a subsequent reference image. Step S1 and the subsequent steps are repeated until the process is completed for all of the target images” at Fig. 6-S6 and ¶0077).

f.	Regarding claim 9, the combination applied in claim 1 discloses wherein outputting outputs, for each of the plurality of regions, the estimated number of objects  by displaying the number of objects on a display (Numata discloses a display at Fig. 17-123 and ¶0147).
g.	Regarding claim 10, the combination applied in claim 1 discloses wherein the outputting allows the estimated number of objects in each of the plurality of regions to be represented in a display form for each of the plurality of regions (Numata discloses a display at Fig. 17-123 and ¶0147).
h.	Regarding claim 11, the combination applied in claim 1 wherein the operations further comprise outputting the estimated flow of objects  for each of the plurality of regions (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).
i.	Regarding claim 12, the combination applied in claim 1 discloses wherein the outputting- outputs the estimated flow of objects for each of the plurality of regions by displaying the flow of objects on a display unit (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The 
j.	Regarding claim 13, the combination applied in claim 1 discloses wherein the outputting allows the estimated flow of objects to be represented by a shape of a graphic (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).
k.	Regarding claim 14, the combination applied in claim 1 discloses wherein the outputting allows an amount of the estimated flow of objects to be represented by a width of a graphic (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).

m.	Regarding claim 16, the combination applied in claim 1 discloses wherein the operations further comprise determining whether an abnormality has occurred, based on the estimated flow of object (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).
n.	Regarding claim 17, the combination applied in claim 1 discloses wherein the determining determines whether an abnormality has occurred, based on a change in the estimated flow of objects (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to 
o.	Regarding claim 18, the combination applied in claim 1 discloses wherein the operations further comprise identifying and displaying a region among the plurality of regions with regard to which the determining determines that an abnormality has occurred (Loos discloses that “[a] determination module 7 determines an optical main flow field that includes main flow directions of image regions of the scene. The optical main flow field corresponds to a reference field for the ensuing determination of image regions that are conspicuous in terms of the movement in them. The main flow directions correspond to the directions of motion of objects, image regions, etc., which in the course of monitoring are classified as normal … In a generation module 8, a counterflow field is generated, on the basis of the current optical flow field and of the determined optical main flow field” at Figs. 1-7 and 8; Figs. 2a, 2b, and 2c; ¶¶0039-0044).
p.	Regarding claims 19-20, claims 19-20 are analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2014/0286593 A1) in view of Loos (US 2008/0112595 A1), and further in view of Nagai et al. (US 2005/0105771 A1).
a.	Regarding claim 5, the combination applied in claim 1 discloses all the previous claim limitations.
However, the combination does not disclose wherein in estimating the number of objects, for each of the images successive in time series, the information processing 
Nagai discloses wherein in estimating the number of objects, for each of the images successive in time series, the information processing apparatus estimates the number of objects existing in each of the plurality of regions by using a neural network including a plurality of layers (Nagai discloses that “shows a process concept in a neural network. The input layer has elements each corresponding to the direction and the magnitude of each LOF in the local areas. The output layer has elements that correspond to the alternative actions (for example, the direction and the speed, as generated by the action-generating section 18) which can be taken by the moving unit” at Figs. 7 and 8 and ¶¶0047-0056).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the neural network of Nagai to the combination.
The suggestion/motivation would have been to “realize a robust object detection that is hardly influenced by noise” (Nagai; ¶0014).
b.	Regarding claim 6, the combination applied in claim 5 discloses wherein the integrating integrates, for each of the images successive in time series, a result of the estimating of the number of objects, for each of the plurality of regions,  with an output of at least one of the layers included in the neural network, to obtain the integrated information (Nagai discloses that “shows a process concept in a neural network. The input layer has elements each corresponding to the direction and the magnitude of each LOF in the local areas. The output layer has elements that correspond to the alternative actions (for example, the direction and the speed, as generated by the action-generating section 18) which can be taken by the moving unit” at Figs. 7 and 8 and ¶¶0047-0056). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664